Case: 14-3063      Document: 13      Page: 1     Filed: 03/12/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                DARLENE M. BROUGHTON,
                      Petitioner,

                                v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                          2014-3063
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0752-13-0101-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
         The Department of the Veterans Affairs
 (“Department”) moves to reform the official caption to name
 the Merit Systems Protection Board (“Board”) as the proper
 respondent, and to set the due date for the Board’s brief as
 21 days from the date of disposition of this motion.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
Case: 14-3063         Document: 13     Page: 2    Filed: 03/12/2014



 2                                   BROUGHTON   v. MSPB



 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed Broughton’s appeal for lack of jurisdiction.
 Thus, the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:
    (1) The motions to reform the caption are granted.
 The revised official caption is reflected above.
     (2) The Board should calculate its brief due date from
 the date of filing of this order.


                                         FOR THE COURT

                                         /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court


 s21